Matter of Brunner (2017 NY Slip Op 04028)





Matter of Brunner


2017 NY Slip Op 04028


Decided on May 18, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: May 18, 2017

[*1]In the Matter of JOSEPH M. BRUNNER, an Attorney. (Attorney Registration No. 4605341)

Calendar Date: May 15, 2017

Before: McCarthy, J.P., Egan Jr., Lynch, Rose and Devine, JJ.


Joseph M. Brunner, Cincinnati, Ohio, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Joseph M. Brunner was admitted to practice by this Court in 2008 and lists a business address in Cincinnati, Ohio with the Office of Court Administration. Brunner has applied to this Court, by affidavit sworn to October 31, 2017, for leave to resign from the New York bar for nondisciplinary reasons (see Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) opposes the application, contending that Brunner is ineligible for nondisciplinary resignation because he has failed to timely fulfill his attorney registration requirements for the most recent biennial period beginning in 2016 (see Judiciary Law § 468-a; Matter of Lee, 148 AD3d 1350 [2017]; Matter of Bomba, 146 AD3d 1226, 1226-1227 [2017]; Rules of the Chief Admin of Cts [22 NYCRR] § 118.1).
In reply to AGC's opposition, however, Brunner has submitted correspondence dated May 8, 2017, in which he indicates that he is now current in his New York attorney registration requirements. Furthermore, Office of Court Administration records likewise establish that Brunner has duly registered and cured any preexisting registration delinquency. Accordingly, with AGC voicing no other substantive objection to his application, and having determined that Brunner is now eligible to resign for nondisciplinary reasons (compare Matter of Tierney, 148 AD3d 1457, 1458 [2017]; Matter of Bomba, 146 AD3d at 1227), we grant the application and accept his resignation
McCarthy, J.P., Egan Jr., Lynch, Rose and Devine, JJ., concur.
ORDERED that Joseph M. Brunner's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that Joseph M. Brunner's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that, effective immediately, Joseph M. Brunner is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Brunner is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Joseph M. Brunner shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.